As filed with the Securities and Exchange Commission on July 29, 2011 Registration No. 33- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ───── FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ───── INTERNAP NETWORK SERVICES CORPORATION (Exact name of registrant as specified in its charter) Delaware 91-2145721 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 250 Williams Street Atlanta, Georgia 30303 (Address of Principal Executive Offices) ───── Amended and Restated 2005 Incentive Stock Plan (Full title of the plan) ───── George E. Kilguss III Chief Financial Officer Internap Network Services Corporation 250 Williams Street Atlanta, Georgia 30303 (404) 302-9700 (Name, address and telephone number, including area code, of agent for service) ───── Copies of all communications, including copies of all communications sent to agent for service, should be sent to: Stephen C. Waterbury Warner Norcross & Judd LLP 900 Fifth Third Center 111 Lyon Street NW Grand Rapids, Michigan 49503 (616) 752-2000 ───── Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o
